         Case 1:90-cr-00047-AT Document 215 Filed 11/13/20 Page 1 of 1


                                                                 USDC SDNY
UNITED STATES DISTRICT COURT                                     DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                    ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                        DOC #: ____________________
                                                                 DATE FILED: __11/13/2020

              -against-
                                                                          90 Cr. 47-6 (AT)
KWOK CHING YU,
                                                                              ORDER
                              Defendant.
ANALISA TORRES, District Judge:

     Defendant shall file a reply, if any, to the Government’s opposition, ECF No. 214, by
November 19, 2020.

       SO ORDERED.

Dated: November 13, 2020
       New York, New York
